Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00394-CR

                                    Lauro TERRAZAS Jr.,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR6562
                           Honorable Dick Alcala, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, Appellant’s motion to dismiss this
appeal is GRANTED. This appeal is DISMISSED.

       SIGNED October 24, 2018.


                                                _________________________________
                                                Patricia O. Alvarez, Justice